DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 11-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7 March 2022.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)

As such, the Examiner will be taking the priority date for the instant application for the purposes of examination as 10/8/2014, this being the filing date of the instant application.

Specification
The disclosure is objected to because the first paragraph does not provide the most current status for the related application. That is, the parent application is referenced as a U.S. application even though it has issued as a patent. The paragraph should be amended to include the appropriate patent number.
Furthermore, the lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 recites the limitation "the thermal transmitters" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 is found to be indefinite because the scope of the limitation “each of the thermal transmitters is at least one of a RF transmitter, a microwave transmitter, and an infrared transmitter” is unclear.  More specifically, it appears as though each transmitter can be multiple types of transmitters, due to the chosen terminology.  Appropriate correction is required. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of U.S. Patent No. 9,198,735. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balle-Petersen, U.S. 6,676,654 (hereinafter Balle) in view of Maahs, U.S. 4,501,275 (hereinafter Maahs).
Regarding claim 1, Balle discloses (note figs. 1-4 and 9) a system comprising: one or more sensors (i.e., detectors) for creating a 3-D construct of the user (col. 2, line 50; col. 6, lines 10-20) which is capable of being used to determine fat-bearing (i.e., target) areas; one or more transmitters (‘2’ – col. 3, line 56) capable of treating the target site; a processor (col. 13, line 12) ‘operationally coupled’ to the sensors and transmitters, and to a memory configured to store executable programs (col. 16, lines 1 and 28); and a controller (col. 15, line 58) ‘operationally coupled’ to the processor and the memory, the controller configured to control operation of the sensors and transmitters.  However, Balle discloses a system wherein these components are housed within a handheld unit (col. 2, line 50; col. 5, line 33; col. 6, line 29), and therefore fails to explicitly disclose a pod configured for housing a user’s body wherein the one or more 
Regarding claim 7, Balle discloses (see above) a system wherein the controller is capable of performing the claimed function (note col. 2, line 29).
Regarding claim 8, Balle discloses (see above) a system wherein the system is capable of performing the claimed function (note col. 11, line 6).

s 2-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balle in view of Maahs as applied to claims 1, 7, and 8 above, and further in view of Fatemi, U.S. 2015/0088105 (hereinafter Fatemi).
Regarding claims 2-6 and 9, Balle discloses a system (see above) comprising a transmitter and a sensor, but fails to explicitly disclose a system comprising an array of transmitters that can be individually moved and activated.  Fatemi teaches (note fig. 1) a similar system comprising an array of transmitters that can be individually moved and activated (note abstract and paragraph 43).  While this design is utilized in order to minimize unwanted tissue damage and increase safety, the increased level of control afforded to the user would also result in increased versatility and efficiency.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to have further modified the system of Balle to comprise an array of transmitters that can be individually moved and activated in order to increase safety, versatility, and efficiency.  Furthermore, it should be noted that this modified device would be capable of meeting the recited functional limitations.  As above, it should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balle in view of Maahs as applied to claims 1, 7, and 8 above, and further in view of Stern, U.S. 6,413,255 (hereinafter Stern).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794